DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 18, 2022 is acknowledged.  
Claims 1, 11, 21 were amended.
Claims 12-20 were cancelled.
Claims 1-11, 21-33 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11, 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "acquiring a plurality of data change records ... the plurality of data change records comprise a primary key identifier …	reversely sorting... two or more data change records having a same primary key identifier ... the same primary key identifier being a first primary key identifier … wherein the reverse sorting is performed based on primary key identifiers".  Claims 11 and 21 appear to recite substantially similar claim limitations and are rejected based upon the same rational.  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim label is expected to refer to a unique claim element.  Please note that the claim amendment recites “primary key identifiers”, which is a distinct claim label than the previously presented primary key identifier, the same primary key identifier and the first primary key identifier.  It is unclear, which if any of these claim elements are being referenced to.  One or ordinary skill in the art may reasonably interpret the recitation of primary key identifiers as referring to the primary key identifier, the same primary key identifier, the first primary key identifier, or a new claim element.  For examination purposes this claim limitation has been construed to mean --primary key identifier--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 21-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov [8938414] in view of Osborne [2002/0107837].

With regard to claim 1 Kolesnikov teaches A data snapshot acquisition method, comprising: 
	acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring, in the destination end as the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), comprising: 
	… sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”), among the plurality of data change records (Figure 3A, 310, 320, 340, 330), two or more data change records having a same primary key identifier as the record IDs which overlap between multiple change logs (Kolesnikov, Figure 3A, see Full load 310 and Update/New column change record 320 have the same ID keys 1, 2, and 3 noting a change to these specific records; Delete Log 330 has the same ID keys 1 and 2 noting that these records are deleted and the Update change log shows the same key 1 representing an update to that record) so that the first data change record is a data change record (Kolesnikov, Figure 3A see in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state (Column 8, lines 35-61 “an aggregation 360 based on data from one or more versions 300… aggregation 360 that comprises statistical measure based on data from one or more versions 300, for example, … a set of value ordered based on a particular criteria”; wherein the aggregation is based on the current and historical versions 300 (Figure 3B) which is based on the received changes (Fig 3A, See Current and Historic Versions 300 the row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs that uniquely identify the records being changed in each change log, wherein the records in each change log may overlap, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, etc.  The identifier ID can be a column (or columns) that form a primary key for the table”; Column 7, lines 65-67 “the ID column identifies rows that changed since the last load was obtained”; Figure 3A) when the preset time has arrived as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), wherein the … sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) is performed … primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a , and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated aggregation table 360 (Kolesnikov, Figure 3B 360, Column 8, lines 25 “sending aggregation 3360 based on data from one or more versions 300”); and 
	acquiring a first sequential data record among the reversely sorted two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) as the first data snapshot of the first primary key identifier (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers” wherein the records are identified by the IDs Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”).  
Kolesnikov does not explicitly teach reversely sorting. Kolesnikov teaches where the set of values are ordered based on a particular criteria (Kolesnikov, Column 8, line reversely sort (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) …. Wherein the reverse sorting is… (Id).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the sorting taught by Kolesnikov using the ordering techniques described by Osborne as it yields the predictable results of putting the transactions in a predictable and known order.  Please note that within the proposed combination the Updated/NewRows 330 entry has been identified as the “first data change record” and is in the final position of the sorted list.
Kolesnikov does not explicitly state that the sorting is based on primary key identifiers, source end change timestamps, and synchronous sequence numbers.  Kolesnikov recites that the sorting is “based on a particular criteria” and is silent regarding what this particular criteria may entail.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the particular components using any of the data elements within the system, including the primary key ID, the timestamps, and the version numbers as it yields the predictable results of providing values upon which to order the set of values.  The proposed combination simply makes use of data elements already present within the device to perform an operation described by the device.  One of ordinary skill in the art would recognize that any of these data elements may be used as the particular criteria used to order the data to achieve the expected results of placing the data in an expected order.  Thus the proposed combination further teaches wherein the reverse sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”)  is performed based on as ordering the set of values based on a particular criteria (Kolesnikov, Column 8, lines 30-31) wherein it would have been obvious for the particular criteria to include: primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a snapshot format corresponding to the data at that particular time point”; Column 4, lines 20-23 “These time intervals may be user configurable.  This allows the data transformation system to provide historical data to the reporting system if required for purposes of generating certain reports”; Column 5, lines 54 “the time at which each load of data was obtained”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).

With regard to claims 2 and 22 the proposed combination further teaches organizing, in response to a previously-acquired second data snapshot as the change logs representing the previous snapshot (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions  being at the position as time of the previous snapshot (Id), the first data snapshot and the second data snapshot into a third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”).  

With regard to claims 3 and 23 the proposed combination further teaches adding tag information as adding the date, or aggregating salaries (Kolesnikov, Figure 3B see 350 and 360) to the plurality of data change records when the plurality of data change records are loaded to the destination end as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”).  

With regard to claims 4 and 24 the proposed combination further teaches wherein acquiring, in the destination end as the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), the first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to the preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, , when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”) further comprises: 
	detecting the tag information in the destination end (Kolesnikov, Column 9, line s35-38 “The data transformation system 100 sends 435 an acknowledgement to the external source systems 110 indicating that the data transformation system 100 successfully received the data from the external source system”); and 
	determining whether the preset time has arrived as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”).  

With regard to claims 5 and 25 the proposed combination further teaches wherein the plurality of data change records further comprise a data number (Kolesnikov, Figure 3B see the #’s: ID, Salary, and Date in the tables), and reversely (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) the two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”; Figure 3A see the full load 310 the update 320, second update 340 and third update 330 all to the same record IDs) having the first primary key identifier as the records are identified by the IDs (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying a record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”; Figure 3A see the full load 310 the update 320, second update 340 and third update 330 all to the same record IDs) when the preset time has arrived (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers” wherein the records are identified by the IDs (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”) further comprises: 
	reversely (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) the two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) having the first primary key identifier according to the data number as the particular criteria (Id) which may be any of the values in the table (Kolesnikov, Figure 3B) including the ID column (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”) when the preset time has arrived (Kolesnikov, Column 9, lines 50-52 “the .  

With regard to claims 6 and 26 the proposed combination further teaches wherein loading the plurality of data change records to the destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system) further comprises: 
	publishing the plurality of data change records to a preset subscriber (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”) by a preset publisher as the reporting system (Id), wherein the subscriber is configured to subscribe to the plurality of data change records from the publisher as the reporting system providing the report to certain subscribers (Id); 
	transforming, by the …, the plurality of data change records to a data format required by the destination end as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”); and 
	loading, by the subscriber, the plurality of data change records in the transformed data format to a data table of the destination end (Kolesnikov, Column .  
Kolesnikov does not explicitly teach that the transforming is done by the subscriber.  Kolesnikov points out that functionality described may be implemented by different modules than those disclosed (Kolesnikov, Column 5, lines 1-5).  One of ordinary skill in the art would realize that the specific arrangement of the device is a matter of design choice.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the transforming operation taught by the proposed combination within the subscriber’s device as this would yield the expected and predictable results of reducing the load and processing necessary by the server device by transferring that load and processing requirement to the subscribers device.  Thus the proposed combination teaches transforming as converting the data to be reported (Kolesnikov, Column 6, lines 45-47 “The data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system 120”), by the subscriber as a simple relocation of parts as a matter of design choices which would yield the expected results of moving the work load to the desired system.

With regard to claims 8 and 28 the proposed combination further teaches storing the plurality of data change records within a preset time period (Kolesnikov, Column 4, lines 15-17 “The data retrieved is associated with the time interval during which the data was valid in the external source system”).  

With regard to claims 9 and 29 the proposed combination further teaches wherein acquiring the plurality of data change records on the basis of the redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) recorded in the source end as from the external sources (Id) further comprises: 
	collecting a first redo log file and a second redo log file started (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) from a specified position as since the previous snapshot (Id) and recorded in a first source end and a second source end as from the external sources (Id), respectively, into the publisher in a centralized way (Kolesnikov, Column 7, lines 4-6 “The data transformation system 100 acts as a single consolidated multi-tenant platform that stores customized parameters for each of the plurality of customers corresponding to the external source systems 100”); and 
	parsing the first redo log file and the second redo log file by using the publisher to obtain a first set of data change records from the first redo log file and a second set of data change records from the second redo log file (Kolesnikov, Column 4, lines 25-34 “The data transformation system 100 transforms the data to an appropriate format requested by the reporting system… The data transformation system 100 further forms the data to conform to the request from the reporting system 120 and sends the data to the reporting system 120”).  

wherein the first data snapshot as the previous load (Kolesnikov, Column 7, lines 47-49 “Receiving updated/new columns instead of the full load 310 of data is more efficient since a large number of columns may not have changed since a previous load was obtained by the data transformation system 100 from the external source system”) comprises the first primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), a change type (Kolesnikov, Column 7, lines 46-47 “updated or new columns 320. Receiving updated/new columns”’ lines 56 “logs 340 of deleted records”), and first numerical information as the original values of the columns (Kolesnikov, Figure 3A), the second data snapshot as the received updated/new columns (Kolesnikov, Column 7, lines 47-49; Figure 3A see 320, 330) comprises a second primary key identifier (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”; Such as ID 1 and ID 4 Figure 3A 330) and second numerical information as the values of the data (Kolesnikov, Figure 3A see table 330), and organizing the first data snapshot and the second data snapshot into the third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) further comprises: 
	merging the first data snapshot and the second data snapshot as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) according to the first primary key identifier and/or the second primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); and 
	organizing the second primary key identifier and the second numerical information into the third data snapshot if when the first primary key identifier is null as when new rows are added, no ID value is present in the original data, thus the newly added ID and the newly added values are added to generate the updated snapshot (Kolesnikov, Column 7, lines 64-66 “For the set of updated/new rows 330, the IDS column identifiers rows that changed since the last load was obtained or new rows that were added since a last load of data was obtained”).

With regard to claim 11 Kolesnikov teaches A data snapshot acquisition system, comprising: 
	a memory storing a set of instructions (Kolesnikov, Column 14, lines 9-11 “a computer-readable medium containing computer program code”); and 
	one or more processors configured to execute the set of instructions (Kolesnikov, Column 14, lines 9-11 “computer program code, which can be executed by  to cause the system to perform: 
acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring, in the destination end as the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as , comprising: 
	… sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”), among the plurality of data change records (Figure 3A, 310, 320, 340, 330), two or more data change records having a same primary key identifier as the record IDs which overlap between multiple change logs (Kolesnikov, Figure 3A, see Full load 310 and Update/New column change record 320 have the same ID keys 1, 2, and 3 noting a change to these specific records; Delete Log 330 has the same ID keys 1 and 2 noting that these records are deleted and the Update change log shows the same key 1 representing an update to that record) so that the first data change record is a data change record (Kolesnikov, Figure 3A see in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state (Column 8, lines 35-61 “an aggregation 360 based on data from one or more versions 300… aggregation 360 that comprises statistical measure based on data from one or more versions 300, for example, … a set of value ordered based on a particular criteria”; wherein the aggregation is based on the current and historical versions 300 (Figure 3B) which is based on the received changes (Fig 3A, See Current and Historic Versions 300 the row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs that uniquely identify the records being changed in each change log, wherein the records in each change log may overlap, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID  when the preset time has arrived as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), wherein the ... sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) is performed ...primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a snapshot format corresponding to the data at that particular time point”; Column 4, lines 20-23 “These time intervals may be user configurable.  This allows the data transformation system to provide historical data to the reporting system if required for purposes of generating certain reports”; Column 5, lines 54 “the time at which each load of data was obtained”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated aggregation table 360 (Kolesnikov, Figure 3B 360, ; and 
	acquiring a first sequential data record among the reversely sorted two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) as the first data snapshot of the first primary key identifier (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers” wherein the records are identified by the IDs Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”).  
Kolesnikov does not explicitly teach reversely sorting. Kolesnikov teaches where the set of values are ordered based on a particular criteria (Kolesnikov, Column 8, line 30).  Osborne teaches reversely sort (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) …. Wherein the reverse sorting is… (Id).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the sorting taught by Kolesnikov using the ordering techniques described by Osborne as it yields the predictable results of putting the transactions in a predictable and known chronological order.  Please note that within the proposed combination the Updated/NewRows 330 entry has been identified as the “first data change record” and is in the final position of the sorted list.
based on primary key identifiers, source end change timestamps, and synchronous sequence numbers.  Kolesnikov recites that the sorting is “based on a particular criteria” and is silent regarding what this particular criteria may entail.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the particular components using any of the data elements within the system, including the primary key ID, the timestamps, and the version numbers as it yields the predictable results of providing values upon which to order the set of values.  The proposed combination simply makes use of data elements already present within the device to perform an operation described by the device.  One of ordinary skill in the art would recognize that any of these data elements may be used as the particular criteria used to order the data to achieve the expected results of placing the data in an expected order.  Thus the proposed combination further teaches wherein the reverse sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”)  is performed based on as ordering the set of values based on a particular criteria (Kolesnikov, Column 8, lines 30-31) wherein it would have been obvious for the particular criteria to include: primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a snapshot format corresponding to the data at that particular time point”; Column 4, lines 20-23 “These time intervals may , and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).
 
With regard to claim 21 Kolesnikov teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the electronic device to perform (Kolesnikov, Column 14, lines 9-11 “a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) a data snapshot acquisition method, the method comprising: 7Application No. 15/870,675 Attorney Docket No. 12852.0149-00000 Alibaba Ref. No. PCT5087US 
acquiring a plurality of data change records on the basis of a redo log file (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”) started from a position as since the previous snapshot (Id) and recorded in a source end as from the external sources (Id), the plurality of data change records comprise a primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that ; 
	loading the plurality of data change records to a destination end (Kolesnikov, Column 4, lines 32-34 “sends the data to the reporting system); and 
	acquiring, in the destination end as the subscribers (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”), a first data snapshot (Kolesnikov, Column 6, lines “45-47 “the data transformation module 220 converts the data to a snapshot format corresponding to the data at that particular time point and sends the converted data to a reporting system”) corresponding to a preset time as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52) according to the plurality of data change records (Kolesnikov, Column 3, lines 42-44 “external source system 110 may provide change logs representing transactions performed since a previous snapshot”), when the preset time arrives as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), comprising: 
	… sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”), among the plurality of data change records (Figure 3A, 310, 320, 340, 330), two or more data change records having a same primary key identifier as the record IDs which overlap between multiple change logs (Kolesnikov, Figure 3A, see Full load 310 and Update/New column change record 320 have the same ID keys 1, 2, and 3 noting a change to these specific records; Delete Log 330 has the same ID  so that the first data change record is a data change record (Kolesnikov, Figure 3A see in Updated/New Rows 330 the row for ID #1 contains the data Name John, Region North, Salary 1000) of the same primary key identifier as the ID 1 (Fig 3A) in a final state (Column 8, lines 35-61 “an aggregation 360 based on data from one or more versions 300… aggregation 360 that comprises statistical measure based on data from one or more versions 300, for example, … a set of value ordered based on a particular criteria”; wherein the aggregation is based on the current and historical versions 300 (Figure 3B) which is based on the received changes (Fig 3A, See Current and Historic Versions 300 the row with ID 1, Name Joh, Region North, Salary 1000), the same primary key identifier being a first primary key identifier as the record IDs that uniquely identify the records being changed in each change log, wherein the records in each change log may overlap, such as the ID #1 (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, etc.  The identifier ID can be a column (or columns) that form a primary key for the table”; Column 7, lines 65-67 “the ID column identifies rows that changed since the last load was obtained”; Figure 3A) when the preset time has arrived as the end of the month triggering the monthly report (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers”), wherein the ... sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) is performed ...primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column , source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a snapshot format corresponding to the data at that particular time point”; Column 4, lines 20-23 “These time intervals may be user configurable.  This allows the data transformation system to provide historical data to the reporting system if required for purposes of generating certain reports”; Column 5, lines 54 “the time at which each load of data was obtained”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”), to obtain a temporary table as the generated aggregation table 360 (Kolesnikov, Figure 3B 360, Column 8, lines 25 “sending aggregation 3360 based on data from one or more versions 300”); and 
	acquiring a first sequential data record among the reversely sorted two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) as the first data snapshot of the first primary key identifier (Kolesnikov, Column 9, lines 50-52 “the reporting system 120 may provide a monthly report to certain subscribers” wherein the records are identified by the IDs Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a .  
Kolesnikov does not explicitly teach reversely sorting. Kolesnikov teaches where the set of values are ordered based on a particular criteria (Kolesnikov, Column 8, line 30).  Osborne teaches reversely sort (Osborne, ¶44 “starts by chronologically sorting the data in the transaction log to be analyzed, with the oldest data being located at the beginning of the transaction log, and the newest data being located at the end of the log”) …. Wherein the reverse sorting is… (Id).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the sorting taught by Kolesnikov using the ordering techniques described by Osborne as it yields the predictable results of putting the transactions in a predictable and known chronological order.  Please note that within the proposed combination the Updated/NewRows 330 entry has been identified as the “first data change record” and is in the final position of the sorted list.
Kolesnikov does not explicitly state that the sorting is based on primary key identifiers, source end change timestamps, and synchronous sequence numbers.  Kolesnikov recites that the sorting is “based on a particular criteria” and is silent regarding what this particular criteria may entail.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the particular components using any of the data elements within the system, including the primary key ID, the timestamps, and the version numbers as it yields the predictable results of providing values upon which to order the set of values.  The proposed combination simply makes use of data elements already present within wherein the reverse sorting (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”)  is performed based on as ordering the set of values based on a particular criteria (Kolesnikov, Column 8, lines 30-31) wherein it would have been obvious for the particular criteria to include: primary key identifiers (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), source end change timestamps (Kolesnikov, Column 6, lines 45-46 “The data transformation module 220 converts the data into a snapshot format corresponding to the data at that particular time point”; Column 4, lines 20-23 “These time intervals may be user configurable.  This allows the data transformation system to provide historical data to the reporting system if required for purposes of generating certain reports”; Column 5, lines 54 “the time at which each load of data was obtained”), and synchronous sequence numbers as the version number of the data (Kolesnikov, Column 8, lines 25 “provide information representing an aggregation 360 based on data from one or more versions 300”; Column 11, lines 55-57 “the older versions and newer versions is received, the query processor module 230 generates subqueries for the older version and newer versions”).

wherein the first data snapshot as the previous load (Kolesnikov, Column 7, lines 47-49 “Receiving updated/new columns instead of the full load 310 of data is more efficient since a large number of columns may not have changed since a previous load was obtained by the data transformation system 100 from the external source system”) comprises the first primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”), a change type (Kolesnikov, Column 7, lines 46-47 “updated or new columns 320. Receiving updated/new columns”’ lines 56 “logs 340 of deleted records”), and first numerical information as the original values of the columns (Kolesnikov, Figure 3A), the second data snapshot as the received updated/new columns (Kolesnikov, Column 7, lines 47-49; Figure 3A see 320, 330) comprises a second primary key identifier (Kolesnikov, Figure 3B see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”; Such as ID 1 and ID 4 Figure 3A 330) and second numerical information as the values of the data (Kolesnikov, Figure 3A see table 330), and organizing the first data snapshot and the second data snapshot into the third data snapshot of the preset time as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) further comprises: 
	merging the first data snapshot and the second data snapshot as assimilating the newlywed received data and the previously stored data into an appropriate snapshot (Kolesnikov, Column 13, lines 38-39 “if the data is assimilated in the appropriate snapshot”) according to the first primary key identifier and/or the second primary key identifier (Kolesnikov, Figure 3A see ID; Column 7, lines 24-26 “an ID column represents identifiers for uniquely identifying are record, for example, a record that changed, a record that was deleted, ect.  The identifier ID can be a column (or columns) that form a primary key for the table”); and 
	organizing the first primary key identifier and the first numerical information into the third data snapshot when the first primary key identifier is not null as no changes are made to a row, then the data from the original version is maintained in the updated snapshot (Kolesnikov, Column 7, lines 64-66 “For the set of updated/new rows 330, the IDS column identifiers rows that changed since the last load was obtained or new rows that were added since a last load of data was obtained”).

With regard to claim 33 the proposed combination further teaches wherein the two or more data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”) having the first primary key identifier as the record IDs which overlap between multiple change logs, such as the ID#1 (Kolesnikov, Figure 3A, see Full load 310, Update/New column change record 320, Delete Log 330, and Updated/New Rows 330 have record change entries for the same ID#1) forms a first group of data as all the record change entries for row ID #1 (Id), and the method further comprises: 
reversely sorting, among the plurality of data change records (Kolesnikov, Column 8, line 30 “a set of value ordered based on a particular criteria”), two or more data change records (Kolesnikov, Fig 3 see Full Load 310 record for ID#2, Updated/New columns 320 record for ID#2, and Deleted Record Log 340 record for ID#2) having a same second primary key identifier as ID#2 (Id) to form a second group of data as all the record change entries for row ID #2 (Id), the second primary key identifier as ID#2 (Id) being different from the first primary key identifier as ID#1 (Fig3A), when the preset time has arrived as the particular time point requested (Kolesnikov, Column 6, lines 45-47”) which may be a scheduled time (Kolesnikov, Column 9, lines 50-52).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov in view of Osborne and Deverakonda [2006/0259527].
With regard to claims 7 and 27 the proposed combination further teaches wherein a first data change record among the plurality of data change records comprises a source end change timestamp (Kolesnikov, Column 4, lines 17-18 “Each version of data received from the source system is associated with a timestamp indicating when the data was received by the data transformation system”; Column 5, lines 54-55 “the time at which each load was obtained from an external source system”), and loading, by the subscriber, the plurality of data change records in the transformed data format to the data table of the destination end (Kolesnikov, Column 9, lines 51-52 “the reporting system may provide a monthly report to certain subscribers”) further comprises: 
determining, by the subscriber (Devarakonda ¶30 “computer”), a storage partition as the time buckets (Devarakonda, ¶24 “The changed file list is (conceptually) partitioned into time buckets”) to which the first data change record as the changed file (Id) belongs according to the source end change timestamp of the first data change record (Devarakonda, ¶24 “consider that there is a bucket for every hour of every day… The file system is augmented such that each time the metadata of a file f is updated, the current date and time of the date (t_now) is compared with the timestamp representing the last metadata change (t_prev) of file f”), wherein the storage partition includes a storage partition identifier (Devarakonda, ¶42 “the bucket labeled “3:00” represents files whose last change occurred on or after 3 o’clock but before 4 o’clock”); and 
	writing the first data change record into the storage partition (Devarakonda, ¶42 “The changed file list 210 with time buckets is a data structure that organizes subsets of inode numbers into buckets”), and writing the storage partition identifier corresponding to the storage partition into the data table (Devarakonda, ¶45 “The inode includes metadata that describes some attributes of the file and also includes pointers to the data blocks that hold the data file”).
.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to claim 1 applicant argues that Kolesnikov does not teach “sorting… data change records having a same primary key identifier so that a first data change record is a data change record of the same primary key identifier in a final state”.  Specifically, applicant argues that Kolesnikov does not disclose or suggest sorting the Name John, the Region North, and the Salary 1000. (Page 15 of remarks).
In response to the preceding arguments, within the figure 3A it is seen that the records for the Primary Key 1 in table 310, 320, 340 and 330 form table 300 which in turn is used to generate table 360.  The aggregation table 360, which is sorted as per the description in Column 8, lines 30-31, is based on the data from the one or more versions 300.  The table 360 comprises “a set of values ordered based on a particular criteria”, wherein the values include the data gathered from the one or more change records received, for example the multiple change records for ID#1.  This means that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156